USCA4 Appeal: 22-6470      Doc: 9        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6470


        JIMMY EDWARD TINSLEY,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00270-MFU-RSB)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Jimmy Edward Tinsley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6470         Doc: 9      Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Jimmy Edward Tinsley seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

        (2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

        running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)).

        The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”          28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez, 565

        U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Tinsley has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2